Citation Nr: 1045772	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to payment of Montgomery G.I. Bill education benefits 
prior to August 14, 2006.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1997 to November 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a June 2009 
telephone hearing.  


FINDINGS OF FACT

1.  The Veteran was first employed in the training position in 
question on January 17, 2006.

2.  The Veteran's Application for VA Education Benefits was 
received on August 14, 2007.

3.  The approval of the training course in question was effective 
January 17, 2006.  


CONCLUSION OF LAW

The criteria for entitlement to payment of Montgomery G.I. Bill 
education benefits prior to August 14, 2006, have not been met.  
38 U.S.C.A. §§ 3014, 3677, 5113 (West 2002); 38 C.F.R. § 21.7131 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute.  

VA will pay educational assistance to an eligible veteran or 
service member while he or she is pursuing approved courses in a 
program of education.  38 C.F.R. § 21.7130.  When an eligible 
individual enters into training, the commencing date of an award 
of educational assistance is based on several factors.  When more 
than one regulatory paragraph applies pertaining to commencing 
dates, VA will award educational assistance using the latest of 
the applicable dates.  38 C.F.R. § 21.7131.  For other than 
licensing or certification tests, as the award in question is the 
first award of educational assistance for the program of 
education pursued by the Veteran, the commencing date of the 
award of educational assistance is determined by establishing the 
latest of the following dates:

(A)  The date the educational institution certifies under 
paragraph (b) or (c) of this section; 

(B)  One year before the date of claim as determined by Sec. 
21.1029(b); 

(C)  The effective date of the approval of the course; 

(D)  One year before the date VA receives approval notice for the 
course; or 

(E)  November 1, 2000, if paragraph (p) of this section applies 
to the individual.

38 C.F.R. § 21.7131(a)(1).  

The Board will now proceed to identify each of the dates 
referenced above, to determine the latest of the listed dates. 

In sub-paragraph (A) above, application of paragraphs (b) or (c) 
depends upon whether the educational course or subject in 
question leads to a standard college degree.  The on-the-job 
apprenticeship program pursued by this Veteran does not result in 
a standard college degree; thus, 38 C.F.R. § 21.7131(b) in not 
applicable. Rather, paragraph (c) sub-section (3) applies when a 
veteran enrolls in a program of apprenticeship or other on-the- 
job training that does not lead to a college degree.  Under this 
circumstance, the date of the award of educational assistance 
shall be the first date of employment in the training position.  
38 C.F.R. § 21.7131(c)(3).  The Veteran was first employed in the 
training position in question on January 17, 2006 as set out on 
the Other On-The-Job Training and Apprenticeship Training 
Agreement and Standards form, which was received by VA on August 
14, 2007.  Therefore, the first of the relevant dates for 
consideration, identified in subparagraph (A) of the list above, 
is January 17, 2006.

Sub-paragraph (B) in the list above refers to the date of the 
Veteran's claim as determined by 21.1029(b), which states that 
the date of claim is the date on which a valid claim or 
application for educational assistance is considered to have been 
filed with VA for purposes of determining the commencing date of 
an award for such educational assistance.  In the absence of a 
prior informal claim, or an abandoned claim, the date of claim in 
the present case is established by the date that VA received the 
Veteran's Application for VA Education Benefits, as shown by the 
August 14, 2007, date stamp on his application document.  38 
C.F.R. § 21.1029(b)(2).  One year prior to that date, and thus 
the date identified in subparagraph (B) of the list above, is 
August 14, 2006.

Sub-paragraph (C) refers to the effective date of the approval of 
the course.  A February 2007 letter from VA establishes that the 
Border Patrol Agent on-the-job training was approved effective 
January 17, 2006.  

Sub-paragraph (D) references a date one year prior to the date 
that VA receives approval notice for the course.  As set out 
above, the course was approved on January 17, 2006.  One year 
prior to the date VA received approval notice for the course, and 
thus the date identified in subparagraph (D) of the list above, 
is January 17, 2005.

Finally, sub-paragraph (E) does not apply to the Veteran as his 
eligibility for educational assistance benefits is not based upon 
certain regulatory changes identified in 38 C.F.R. § 21.7131(p).

Therefore, in the interest of providing a clear summary of the 
dates involved in the present determination, the dates from the 
list previously discussed are as follows:  Sub-paragraph (A) is 
January 17, 2006; Sub-paragraph (B) is August 14, 2006; Sub-
paragraph (C) is January 17, 2006; Sub-paragraph (D) is January 
17, 2005; Sub-paragraph (E) is not applicable.  Based upon the 
foregoing, the commencing date of the Veteran's award of 
educational assistance is August 14, 2006, as it is the latest of 
the possible dates identified by regulation.  38 C.F.R. § 
21.7131.  This is the 


effective date originally assigned when the education benefits 
were granted.  

The Veteran has argued that the program in question which was the 
basis of the grant of his benefits was approved in January 2007 
but the Veteran was not informed of the program until June 2007 
due to a failure by the United States Border Patrol.  In this 
regard, the Board notes that incorrect advice cannot serve as a 
basis to authorize payment for the benefits requested in this 
case.  See OPM v. Richmond, 494 U.S. 414, 416-17 (1990); see also 
Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific.  The 
Board is bound by the provisions.  There is no basis to allow for 
the payment sought by the Veteran and his claim must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, provides that VA 
will notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  The VCAA also requires VA to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
Regulations relating to notice and assistance, specific to 
education benefits, are found at 38 C.F.R. §§ 21.1031, 21.1032.

No notice was provided to the Veteran in this case.  However, 
because the record in this case shows that undisputed facts make 
the Veteran ineligible for the retroactive payment of educational 
assistance benefits, the Board finds that the VCAA does not apply 
to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002); see also VAOPGCPREC 5-2004.




ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


